DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing was received on January 29, 2021.  This drawing is acceptable.
Claim Objections
Claims 1-7, 16 and 18-20 are objected to because of the following informalities: “a” should be inserted before “side portion” (claim 1, line 40 and claim 16, line 44).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2013/0112944 A1) in view of Kim et al. (US 2016/0056331 A1).
Regarding claim 1, Cha shows in Figs. 2, 3, 6 and related text a light emitting device 10 ([0045], lines 1-3), comprising:
a conductive semiconductor layer 15 ([0034], lines 7-8) divided into a first light emitting region, a second light emitting region and a third light emitting region (see Examiner’s annotations below);
a plurality of light emitting structures 26 ([0032], lines 6-7) disposed on the conductive semiconductor layer, each of the first light emitting region, the second light 
a plurality of electrode layers 30 ([0040], lines 1-3) disposed on the plurality of light emitting structures, the plurality of electrode layers including a first (left) electrode layer provided in the first light emitting region, a second (central) electrode layer provided in the second light emitting region, and a third (right) electrode layer provided in the third light emitting region;
a plurality of second electrodes 45 (40) ([0043], lines 1-12), each of the plurality of second electrodes electrically connected (by connection part 35) to a respective one of the plurality of electrode layers provided in the first light emitting region, the second light emitting region and the third light emitting region;
a first electrode 60 ([0045], lines 5-6) electrically connected to the conductive semiconductor layer of the first light emitting region, the second light emitting region and the third light emitting region; and
an insulating layer 17/33 ([0035], lines 2-3 and [0040], lines 5-8) disposed on the conductive semiconductor layer of the first light emitting region, the second light emitting region and the third light emitting region,
wherein each of the plurality of light emitting structures includes a rod-shaped first conductivity type semiconductor 20 ([0036]-[0037]), an active layer 23 ([0038])  configured to surround the rod-shaped first conductivity type semiconductor and a second conductivity type semiconductor 25 ([0039]) configured to surround the active layer, 

wherein the first electrode layer is disposed to surround an upper portion and a side portion of each of the at least two light emitting structures provided in the first light emitting region, 
wherein the second electrode layer is disposed to surround an upper portion and a part of a side portion of each of the at least two light emitting structures provided in the second light emitting region, and 
wherein the third electrode layer is disposed to surround an upper portion of each of the at least two light emitting structures provided in the third light emitting region.

    PNG
    media_image1.png
    919
    1489
    media_image1.png
    Greyscale



Kim teaches in Figs. 5, 6, 16 and related text each of the at least two outer surfaces (of light emitting nanostructures 35-1/35-2/35-3) having a different extending direction with respect to an upper surface of the conductive semiconductor layer 32 ([0046], [0063] and [0064]),
wherein a width of each rod-shaped first conductivity type semiconductor 35a-1/35a-2/35a-3 ([0068], lines 1-3) is less than a distance between adjacent ones of the rod-shaped first conductivity type semiconductors (note: a width of each rod-shaped first conductivity type semiconductor becomes infinitesimally small as the tip is approached, thereby satisfying the instant claim limitation), 
the at least two light emitting structures 35-1 provided in the first light emitting region (I) emit light of a first wavelength band (430 nm to 480 nm) ([0073], lines 1-4 and [0079], lines 14-16),
II) emit light of a second wavelength band (480 nm to 540 nm) different from the first wavelength band ([0079], lines 16-19), and 
the at least two light emitting structures 35-3 provided in the third light emitting region (III) emit light of a third wavelength band (540 nm to 630 nm) different from the first and second wavelength bands ([0079], lines 19-21).
Cha and Kim are analogous art because they both are directed to semiconductor light-emitting devices including III-nitride light-emitting nanostructures (e.g., nanorods) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cha with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cha’s device to form each of the at least two outer surfaces to have a different extending direction with respect to an upper surface of the conductive semiconductor layer, wherein a width of each rod-shaped first conductivity type semiconductor is less than a distance between adjacent ones of the rod-shaped first conductivity type semiconductors, to form the at least two light emitting structures provided in the first light emitting region to emit light of a first wavelength band, to form the at least two light emitting structures provided in the second light emitting region to emit light of a second wavelength band different from the first wavelength band, and to form the at least two light emitting structures provided in the third light emitting region to emit light of a third wavelength band different from the first and second wavelength bands, as taught by Kim, in order to provide the light-emitting 
Regarding claim 2, Cha in view of Kim discloses each of the plurality of light emitting structures has a lower portion having a hexagonal column shape, a dodecagonal column shape or a polygonal column shape (Cha: [0035], lines 10-11).
Regarding claim 3, Cha in view of Kim discloses substantially the entire claimed invention, as applied to claim 1 above.
Cha does not explicitly disclose each of the plurality of light emitting structures has an upper portion having a hexagonal pyramid shape, a dodecagonal pyramid shape or a polygonal pyramid shape.
Kim teaches in Figs. 5, 6 and related text each of the plurality of light emitting structures 35-1/35-2/35-3 ([0064], lines 4-5) has an upper portion having a hexagonal pyramid shape, a dodecagonal pyramid shape or a polygonal pyramid shape ([0046], lines 8-9).
Cha and Kim are analogous art because they both are directed to semiconductor light-emitting devices including III-nitride light-emitting nanostructures (e.g., nanorods) and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Cha in view of Kim with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Cha in view of Kim to form each of the plurality of light emitting structures to have an upper portion having a 
Regarding claim 4, Cha in view of Kim discloses substantially the entire claimed invention, as applied to claim 1 above, including each of the plurality of light emitting structures includes a first outer surface (sidewall surface) of the at least two outer surfaces, the extending direction of the first outer surface extending upward in a direction perpendicular to the upper surface of the conductive semiconductor layer (Cha: Fig. 6).
Cha does not explicitly disclose a second outer surface of the at least two outer surfaces, the extending direction of the second outer surface extending upward at a predetermined angle with respect to the upper surface of the conductive semiconductor layer.
Kim teaches in Figs. 5, 6 and related text a second outer surface of the at least two outer surfaces (of light-emitting nanostructures 35-1/35-2/35-3), the extending direction of the second outer surface extending upward at a predetermined angle with respect to the upper surface of the conductive semiconductor layer 32 ([0046], lines 8-9 and [0064], lines 1-5).
Cha and Kim are analogous art because they both are directed to semiconductor light-emitting devices including III-nitride light-emitting nanostructures (e.g., nanorods) and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Cha in view of Kim with the specified features of Kim because they are from the same field of endeavor.

Regarding claim 5, Cha in view of Kim shows each of the plurality of light emitting structures includes a third outer surface (e.g., a bottom surface) of the at least two outer surfaces which is in parallel with the upper surface of the conductive semiconductor layer (Cha: Fig. 6).
Regarding claim 16, Cha shows in Figs. 2, 3, 6 and related text a light emitting device 10 ([0045], lines 1-3), comprising:
a conductive semiconductor layer 15 ([0034], lines 7-8) divided into a first light emitting region, a second light emitting region and a third light emitting region (see Examiner’s annotations below);
a plurality of light emitting structures 26 ([0032], lines 6-7) having rod shapes on the conductive semiconductor layer, each of the first light emitting region, the second light emitting region and the third light emitting region including at least two light emitting structures of the plurality of light emitting structures;
a plurality of electrode layers 30 ([0040], lines 1-3) disposed on the plurality of light emitting structures, the plurality of electrode layers including a first (left) electrode layer provided in the first light emitting region, a second (central) electrode layer 
a plurality of second electrodes 45 (40) ([0043], lines 1-12), each of the plurality of second electrodes electrically connected (by connection part 35) to a respective one of the plurality of electrode layers provided in the first light emitting region, the second light emitting region and the third light emitting region;
a first electrode 60 ([0045], lines 5-6) electrically connected to the conductive semiconductor layer of the first light emitting region, the second light emitting region and the third light emitting region; and
an insulating layer 17/33 ([0035], lines 2-3 and [0040], lines 5-8) disposed on the conductive semiconductor layer of the first light emitting region, the second light emitting region and the third light emitting region,
wherein each of the plurality of light emitting structures includes a rod-shaped first conductivity type semiconductor 20 ([0036]-[0037]), an active layer 23 ([0038])  configured to surround the rod-shaped first conductivity type semiconductor and a second conductivity type semiconductor 25 ([0039]) configured to surround the active layer, 
wherein each of the plurality of light emitting structures has at least two outer surfaces (top surface, sidewall surface and bottom surface),
wherein the active layer is disposed on a top surface and a side surface of the rod-shaped first conductivity type semiconductor,
wherein the second conductivity type semiconductor is disposed on a top surface and a side surface of the active layer,

wherein the second electrode layer is disposed to surround an upper portion and a part of a side portion of each of the at least two light emitting structures provided in the second light emitting region, and 
wherein the third electrode layer is disposed to surround an upper portion of each of the at least two light emitting structures provided in the third light emitting region.

    PNG
    media_image1.png
    919
    1489
    media_image1.png
    Greyscale


Cha does not explicitly disclose each of the at least two outer surfaces having a different extending direction with respect to an upper surface of the conductive semiconductor layer, the at least two light emitting structures provided in the first light 
Kim teaches in Figs. 5, 6, 16 and related text each of the at least two outer surfaces (of light emitting nanostructures 35-1/35-2/35-3) having a different extending direction with respect to an upper surface of the conductive semiconductor layer 32 ([0046], [0063] and [0064]),
the at least two light emitting structures 35-1 provided in the first light emitting region (I) emit light of a first wavelength band (430 nm to 480 nm) ([0073], lines 1-4 and [0079], lines 14-16),
the at least two light emitting structures 35-2 provided in the second light emitting region (II) emit light of a second wavelength band (480 nm to 540 nm) different from the first wavelength band ([0079], lines 16-19), and 
the at least two light emitting structures 35-3 provided in the third light emitting region (III) emit light of a third wavelength band (540 nm to 630 nm) different from the first and second wavelength bands ([0079], lines 19-21).
Cha and Kim are analogous art because they both are directed to semiconductor light-emitting devices including III-nitride light-emitting nanostructures (e.g., nanorods) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cha with the specified features of Kim because they are from the same field of endeavor.

Regarding claim 18, Cha in view of Kim discloses each of the plurality of second electrodes is electrically connected to a top surface and a side surface of the second conductivity type semiconductor (Cha: Figs. 2, 3, 6; [0043], lines 1-7).
Regarding claim 19, Cha in view of Kim shows each of the plurality of electrode layers is electrically connected to a top surface and a side surface of the second conductivity type semiconductor (Cha: Fig. 6; [0040], lines 1-3), 
wherein the insulating layer contacts an outer surface of each of the plurality of electrode layers (Cha: Fig. 6; [0035], lines 2-3 and [0040], lines 4-8), and 
wherein a portion of the insulating layer is disposed between the plurality of light emitting structures having the rod shapes (Cha: Fig. 6).
Regarding claim 20, Cha in view of Kim discloses substantially the entire claimed invention, as applied to claim 19 above, including the insulating layer is in contact with a peripheral surface of each of the plurality of electrode layers (Cha: Fig. 6).
Cha does not explicitly disclose a width of each rod-shaped first conductivity type semiconductor is less than a distance between adjacent ones of the rod-shaped first conductivity type semiconductors.
Kim teaches in Figs. 5, 6, 16 and related text a width of each rod-shaped first conductivity type semiconductor 35a-1/35a-2/35a-3 ([0068], lines 1-3) is less than a distance between adjacent ones of the rod-shaped first conductivity type semiconductors (note: a width of each rod-shaped first conductivity type semiconductor becomes infinitesimally small as the tip is approached, thereby satisfying the instant claim limitation).
Cha and Kim are analogous art because they both are directed to semiconductor light-emitting devices including III-nitride light-emitting nanostructures (e.g., nanorods) and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Cha in view of Kim with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Cha in view of Kim to form a width of each rod-shaped first conductivity type semiconductor to be less than a distance between adjacent ones of the rod-shaped first conductivity type semiconductors, as taught by Kim, in order to provide the light-emitting structures .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2013/0112944 A1) in view of Kim et al. (US 2016/0056331 A1) as applied to claim 1 above, and further in view of Ohlsson et al. (US 2014/0363912 A1).
Regarding claim 6, Cha in view of Kim discloses substantially the entire claimed invention, as applied to claim 1 above.
Cha in view of Kim does not explicitly disclose a minimum interval between a light emitting structure in the first light emitting region and a light emitting structure in the second light emitting region is greater than a minimum interval between two adjacent light emitting structures in the first light emitting region or two adjacent light emitting structures in the second light emitting region.
Ohlsson teaches in Figs. 8A, 8B and related text a minimum interval (x) between a light emitting structure 4 (4a/4b/4c) in the first light emitting region (right column) and a light emitting structure in the second light emitting region (central column) is greater than a minimum interval (y) between two adjacent light emitting structures in the first light emitting region or two adjacent light emitting structures in the second light emitting region ([0077]-[0078]).
Cha, Kim and Ohlsson are analogous art because they each are directed to semiconductor light-emitting devices including III-nitride light-emitting nanostructures (e.g., nanorods) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cha in view of Kim with the specified features of Ohlsson because they are from the same field of endeavor.

Regarding claim 7, Cha in view of Kim, and further in view of Ohlsson, shows the first light emitting region and the second light emitting region share the first electrode (Cha: Fig. 6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811